Case 5:20-cr-00010-RWS-CMC Document 19 Filed 01/21/21 Page 1 of 2 PageID #: 35




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

 UNITED STATES OF AMERICA                              §
                                                       §
 v.                                                    §                              5:20-CR-10
                                                       §
 JASON PARMELEY                                        §

                                    ORDER ADOPTING
                            THE REPORT AND RECOMMENDATION
                         OF THE UNITED STATES MAGISTRATE JUDGE

         The above-styled matter was referred to the Honorable Caroline Craven, United States

 Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

 Procedure. Judge Craven conducted a hearing on January 6, 2021, in the form and manner

 prescribed by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation

 (document #18). Judge Craven recommended that the Court accept Defendant’s guilty plea and

 conditionally approve the plea agreement. She further recommended that the Court finally adjudge

 Defendant as guilty of Count 1 of the Information, which charges a violation of 18 U.S.C. §§ 2

 and 1791(a)(2), (b)(1), and (d)(1)(C), aiding and abetting an attempt to obtain contraband in prison.

 The Court is of the opinion that the Report and Recommendation should be accepted. It is

 accordingly ORDERED that the Report and Recommendation of the United States Magistrate

 Judge (document #18) is ADOPTED. It is further

         ORDERED that the Defendant’s guilty plea is accepted and approved by the Court.

 Further, the plea agreement is approved by the Court, conditioned upon a review of the presentence

 report. It is finally

         ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the

 Defendant GUILTY of Count 1 of the Information in the above-numbered cause and enters a
Case 5:20-cr-00010-RWS-CMC Document 19 Filed 01/21/21 Page 2 of 2 PageID #: 36




 JUDGMENT OF GUILTY against the Defendant as to Count 1 of the Information


       SIGNED this 21st day of January, 2021.



                                                  ____________________________________
                                                  ROBERT W. SCHROEDER III
                                                  UNITED STATES DISTRICT JUDGE
